Citation Nr: 0113116	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  94-20 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for restrictive lung 
disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1982 to March 1985, 
and from April 1989 to September 1992.

Initially, the Board of Veterans' Appeals (Board) notes that 
the original claim on appeal sought an evaluation in excess 
of 10 percent for the veteran's service-connected lung 
disorder, effective from September 5, 1992.  Thereafter, an 
April 1994 rating decision increased the rating for this 
disability to 30 percent, effective from September 5, 1992.  
The veteran has continued the appeal.

The Board further notes that since the veteran indicated 
disagreement with the initial rating for restrictive lung 
disease, the Board will consider entitlement to an increased 
evaluation from the effective date of service connection 
pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).  In 
addition, as was observed in the Board's previous remand of 
August 1998, the Board again notes that the rating criteria 
for this disability were changed effective October 7, 1996, 
and that the Board is therefore precluded from applying the 
new rating criteria prior to the effective date of the new 
criteria.  See VAOPGCPREC 3-2000.  After the effective date 
of the change in rating criteria, manifestations must be 
considered under both the "old" and "new" rating criteria, 
and the rating assigned should be in accordance with 
whichever criteria are more favorable.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Finally, as will be addressed more fully below, the Board 
finds that the action requested in the Board's previous 
remand has been accomplished to the extent possible, and that 
remand for further development under the newly enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A) (VCAA), or for any other reason, is unnecessary. 


FINDINGS OF FACT

1.  From September 5, 1992 to October 6, 1996, the veteran's 
restrictive lung disease was manifested by symptoms that were 
productive of moderate but not severe impairment.

2.  Since October 7, 1996, the veteran's restrictive lung 
disease has been manifested by symptoms that did not more 
nearly approximate severe impairment, Forced Expiratory 
Volume in one second (FEV-1) of 55 or less of predicted or 
FEV-I/Forced Vital Capacity (FVC) of 55 percent or less.

3.  Since October 7, 1996, a higher evaluation is not 
warranted under either "old" or "new" criteria for this 
disability; neither criteria are more favorable than the 
other.


CONCLUSIONS OF LAW

1.  From September 5, 1992 to October 6, 1996, the schedular 
criteria for an increased evaluation for restrictive lung 
disease have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6603 (effective prior 
to October 7, 1996), 4.97, Diagnostic Code 6844 (effective 
from October 7, 1996).

2.  Since October 7, 1996, the schedular criteria for an 
increased evaluation for restrictive lung disease have not 
been met under either the "old" or "new" criteria for this 
disability; neither criteria are more favorable than the 
other.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6603 (effective prior to October 7, 1996), 
4.97, Diagnostic Code 6844 (effective from October 7, 1996).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Board would like to again note that it finds that the 
claim has been adequately developed pursuant to the VCAA.  In 
this regard, the Board notes that pursuant to the Board's 
previous remand, the veteran was furnished with a 
comprehensive Department of Veterans Affairs (VA) examination 
in February 1999 followed by further relevant studies in 
March 1999, and that although additional requested studies 
were not obtained, the record reflects that this was because 
the veteran failed to report for the scheduled appointments.  
In this regard, the Board further notes that although the 
veteran provided a new address in or about April 1999, and 
that this new address was initially overlooked by the 
regional office (RO) with respect to a subsequent 
supplemental statement of the case, a notation in the record 
dated April 1999 reflects that the address was apparently 
input by way of "A.M.I.E."  Thus, the Board finds that 
subsequent appointments that the veteran failed to report for 
in May and July 1999 may be presumed to have been sent to the 
veteran's most recent address of record.  

In addition, the Board notes that neither the veteran nor his 
representative contend that the veteran did not receive 
notice of the appointments in May and July 1999 or request 
further remand for this additional examination.  In fact, in 
the representative's brief of April 2001, the veteran's 
representative simply concedes that the veteran failed to 
report.  Consequently, the Board finds that the RO did 
everything it could do to comply with the Board's remand and 
that further remand is unwarranted.  While the Board is 
certainly mindful that Stegall v. West, 11 Vet. App. 268 
(1998) may be interpreted to require the further remand of 
this matter, in view of the veteran's failure to report on 
multiple occasions, the Board finds that Stegall does not 
require remand in the face of such a lack of cooperation 
without explanation.  In addition, although the Board has 
proceeded to address the issue on appeal on the merits, the 
veteran's claim could arguably be subject to denial solely on 
the basis of his failure to report for the additional 
examinations scheduled in connection with his claim for an 
increased evaluation.  38 C.F.R. § 3.655 (2000).

The Board further finds that there is no indication in the 
record that there are any outstanding relevant treatment 
records from any source that are not currently of record.  
Moreover, the Board notes that the veteran has clearly been 
placed on notice of the evidence and criteria necessary to 
warrant entitlement to a higher rating and that remand for 
further notice would be an unnecessary waste of appellate 
time and resources.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require re-ratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

Prior to October 7, 1996, 38 C.F.R. § 4.97, Diagnostic Code 
6603 (the RO had been rating the veteran's restrictive lung 
disease by analogy to the criteria for emphysema under the 
old criteria) provided for a 10 percent evaluation for mild 
impairment with evidence of ventilatory impairment on 
pulmonary function tests and/or definite dyspnea on prolonged 
exertion.  A 30 percent evaluation was provided for moderate 
impairment "with moderate dyspnea occurring after climbing 
one flight of steps or walking more than one block on level 
surface; pulmonary function tests consistent with findings of 
moderate emphysema."  

Severe impairment under Diagnostic Code 6603 and a 60 percent 
evaluation required "exertional dyspnea sufficient to 
prevent climbing one flight of steps or walking one block 
without stopping; ventilatory impairment of severe degree 
confirmed by pulmonary function tests with marked impairment 
of health."  Pronounced impairment and a 100 percent 
evaluation required symptoms that were considered 
"intractable and totally incapacitating; with dyspnea at 
rest, or marked dyspnea and cyanosis on mild exertion; 
severity of emphysema confirmed by chest X-rays and pulmonary 
function tests."

Under the revised criteria for evaluating post-surgical 
residuals of lobectomy and other procedures under Diagnostic 
Code 6844, a 30 percent evaluation is contemplated for Forced 
Expiratory Volume in one second (FEV-1) of 56- to 70 percent 
predicted, FEV-1/Forced Vital Capacity (FVC) of 56- to 70-
percent predicted, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method DLCO(SB) of 56- 
to 65-percent predicted.  Assignment of a 60 percent 
evaluation is warranted where there is FEV-1 of 40- to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO(SB) of 40- to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  For assignment of a 100 percent evaluation, there 
must be a showing of FEV-1 of less than 40 percent of 
predicted value, or; FEV-1/FVC of less than 40 percent, or; 
DLCO(SB) of less than 40-percent predicted, or; maximum 
exercise capacity of less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requirement of 
outpatient oxygen therapy.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6844 (2000).

The history of the subject disability shows that the veteran 
was originally granted service connection for restrictive 
lung disease and assigned a 10 percent rating by a rating 
decision in October 1992, effective September 5, 1992, based 
on service medical records.  Service medical records were 
noted to show an episode of increased dyspnea and syncope 
while playing basketball in 1990.  Computed tomography (CT) 
and magnetic resonance imaging (MRI) at that time were 
interpreted to reveal missing left hemipericardium, and the 
veteran underwent reconstructive surgery.  Following his 
discharge from the hospital in June 1991, he reported left-
sided soreness and dyspnea with moderate exertion.  It was 
believed that evidence of a mild restrictive pattern on the 
veteran's pulmonary function tests (PFTs) might be due to the 
recent operation.

Additional PFTs conducted in service at the end of July 1992 
revealed FVC of 48 percent of predicted, FEV-1 of 50 percent 
of predicted, and FEV-1/FVC of 102.  At this time, the 
veteran's DLCO was considered normal and spirometry and lung 
volumes were found to reflect moderate ventilatory defect.  
The veteran also continued to complain of a dull pressure to 
the left rib area for the previous year.  In October 1992, 
the veteran complained of dyspnea and was given medication 
for pain.

VA examination in November 1993 revealed that the veteran's 
lungs were reportedly punctured during the implantation of a 
Gore-Tex membrane around his heart in March 1991.  Since 
then, the veteran reported difficulty with dyspnea and these 
symptoms led to his discharge from the service in September 
1992.  Dyspnea would occasionally occur at rest but was most 
often connected with walking or physical exertion.  The 
veteran indicated that he could walk about 70 yards at a 
normal pace before becoming short of breath, and the 
diagnosis was by history from the veteran, status post Gore-
Tex implant for absent left hemipericardium with residual 
dyspnea.

VA PFTS from January 1994 were interpreted to reveal FVC of 
53 percent of predicted, FEV-1 of 64 percent of predicted and 
FEV-1/FVC of 121.  The examiner concluded that the findings 
were consistent with moderate restrictive lung defect and it 
was noted that the veteran was a nonsmoker.

At the veteran's personal hearing in December 1996, the 
veteran testified that he would become short of breath after 
walking 50 to 60 meters (transcript (T.) at p. 2).  He was 
therefore moved to a more sedentary type of position with his 
company (T. at pp. 2-3).  The veteran had also developed a 
rasp in his voice (T. at p. 3).  The veteran now avoided 
steps and would sometimes be awakened during the night 
because of his lung disorder (T. at p. 5).  If he exerted 
himself, he would become fatigued and light-headed (T. at p. 
5).  He also indicated that he believed that he would catch 
colds more often than he used to (T. at p. 6).  At some point 
a physician suggested obtaining a biopsy, but the veteran 
elected not to go through this procedure (T. at p. 7).  He 
had not been offered repeat treatment at the VA (T. at p. 8).  
The veteran indicated that he was gaining weight because of 
his inability to engage in the activities he engaged in prior 
to his in-service surgery (T. at p. 8).

VA medical examination in February 1997 again revealed the 
veteran's report of sustaining a punctured left lung during 
service.  The veteran indicated that he was able to walk 
approximately 50 yards before developing dyspnea, and that he 
was also able to climb one flight of steps without symptoms.  
He denied chest pain but did experience intermittent 
palpitations.  He denied smoking or the use of alcohol.  
Physical examination did not find the veteran in any 
respiratory distress and lungs were found to be clear to 
auscultation and percussion.  There was some slight decreased 
breath sound but there were no rales, rhonchi or wheezes.  
The diagnostic impression was congenital absent left 
hemipericardium status post replacement and pulmonary 
restrictive disease by history.  It was noted that the 
veteran did not return for requested laboratory studies.

VA examination in February 1999 revealed that the veteran 
again related the complications with his in-service surgery.  
He also continued to note that he was able to climb only one 
flight of stairs before developing significant shortness of 
breath, and denied any other chest discomfort.  Physical 
examination revealed the veteran to be in no acute distress.  
He had a well-healed thoracotomy scar and two additional 
small linear scars consistent with prior chest tube insertion 
points.  The lungs were clear to auscultation bilaterally.  
The diagnosis was congenitally absent left hemipericardium, 
status post repair in April 1991, and shortness of breath on 
exertion.  

March 1999 VA PFTs were interpreted to reveal FVC of 3.31, 
which was 71 percent of predicted, FEV-1 of 2.96, which was 
83 percent of predicted, and FEV-1/FVC of 89 percent.  Forced 
expiratory flow (FEF) 25/75 rate was indicated to be 4.53 and 
107 percent of predicted.  Vital capacity (VC) was 2.96, 
which was 63 percent of predicted.  Total lung capacity (TLC) 
was 5.39, which was 83 percent of predicted, and respiratory 
volume (RV) was 2.44, which was 135 percent of predicted.  In 
summary, the results of spirometry were interpreted as 
normal, as were the result of the PFTs.

The veteran did not report for several additional VA 
appointments scheduled to evaluate DLCO(SB) and maximum 
exercise capacity in May and July 1999.


II.  Analysis

In examining the evidence pertinent to the period of 
September 5, 1992 to October 6, 1996 solely under the "old" 
criteria applicable to respiratory disorders as required 
pursuant to VAOPGCPREC 3-2000, the Board again notes that the 
veteran's restrictive lung disorder was originally rated by 
analogy to pulmonary emphysema and Diagnostic Code 6603, 
which provided a 30 percent evaluation for moderate 
impairment "with moderate dyspnea occurring after climbing 
one flight of steps or walking more than one block on level 
surface; pulmonary function tests consistent with findings of 
moderate emphysema."  In order to receive a 60 percent 
evaluation, the criteria required "exertional dyspnea 
sufficient to prevent climbing one flight of steps or walking 
one block without stopping; ventilatory impairment of severe 
degree confirmed by pulmonary function tests with marked 
impairment of health."  

Applying the above criteria to the medical evidence for this 
period reveals that the veteran complained of dyspnea in 
October 1992, and that VA examination in January 1993 
indicated reports that dyspnea would occasionally occur at 
rest but was most often connected with walking or physical 
exertion.  At that time, the veteran further indicated that 
he could walk about 70 yards at a normal pace before becoming 
short of breath, and the diagnosis was by history from the 
veteran, status post Gore-Tex implant for absent left 
hemipericardium with residual dyspnea.  Thereafter, VA PFTS 
from January 1994 were interpreted to reveal FVC of 53 
percent of predicted, FEV-1 of 64 percent of predicted and 
FEV-1/FVC of 121, and the examiner concluded that the 
findings were consistent with moderate restrictive lung 
defect.  In summary, while the medical evidence for this 
period does reflect the report of an inability to walk more 
than 70 yards before experiencing dyspnea (which at least 
arguably is equivalent to an inability to walk more than one 
block as required under former Diagnostic Code 6603), as none 
of the other criteria were demonstrated in the record, a 
preponderance of the evidence is found to be against an 
increased rating.  More specifically, a 60 percent evaluation 
additionally required ventilatory impairment of a severe 
degree confirmed by PFTs with marked impairment of the 
veteran's health, and the PFTs obtained in January 1994 were 
specifically found to be indicative of moderate restrictive 
lung effect.  As a matter of fact, the Board notes that when 
the veteran exhibited even more pronounced ventilatory 
restriction by PFTs more proximate in time to his in-service 
surgery, these results were still interpreted as moderate and 
not severely disabling.  In addition, at no time during the 
period of September 5, 1992 to October 6, 1996 was there any 
finding that the veteran's health was markedly impaired as a 
result of his service-connected lung disorder.

Clearly, the medial findings and reported symptoms for the 
period of September 5, 1992 to October 6, 1996 were not 
consistent with pronounced impairment under former Diagnostic 
Code 6603.  A 100 percent evaluation required symptoms that 
were considered "intractable and totally incapacitating; 
with dyspnea at rest, or marked dyspnea and cyanosis on mild 
exertion; severity of emphysema confirmed by chest X-rays and 
pulmonary function tests."  Such severity of symptomatology 
was not demonstrated either clinically or by way of objective 
examination.

With respect to the period after October 7, 1996, the Board 
must evaluate the veteran's disability under both the "old" 
and "new" rating criteria, and apply the rating criteria 
most favorable to the veteran.  See VAOPGCPREC 3-2000.  Here, 
the RO has considered the manifestations of this disability 
under the "old" and "new" criteria to the extent there has 
been cooperation from the veteran, and determined that the 
veteran is not entitled to an increased rating.  As noted 
more fully below, the Board agrees with the analysis of the 
RO, and finds that the preponderance of the evidence is also 
against the claim for the period after October 7, 1996 based 
on both the "old" and "new" criteria.  Thus, on the facts 
of this case, neither criteria are more favorable than the 
other.

More specifically, as was noted above, at the veteran's 
personal hearing in December 1996, the veteran testified that 
he would become short of breath after walking 50 to 60 
meters, and that he had developed a rasp in his voice, 
avoided steps and sometimes awakened during the night, would 
become fatigued with exertion, and would catch colds more 
frequently (T. at pp. 2-6).  Thereafter, while VA examination 
in February 1997 revealed the veteran's report of being able 
to walk only approximately 50 yards before developing 
dyspnea, he reported being able to climb one flight of steps 
without symptoms, and physical examination did not find the 
veteran in any respiratory distress and lungs were found to 
be clear to auscultation and percussion.  Unfortunately, 
although there was some slight decreased breath sound, the 
veteran apparently did not return for requested laboratory 
studies.  

In February 1999, the veteran continued to note that he was 
able to climb only one flight of stairs before developing 
significant shortness of breath, but denied any other chest 
discomfort, and physical examination continued to demonstrate 
that the veteran was in no acute distress and that the lungs 
were clear to auscultation bilaterally.  In addition, March 
1999 PFTs were interpreted to reveal FVC which was 71 percent 
of predicted, FEV-1 which was 83 percent of predicted, and 
FEV-1/FVC of 89 percent, and these findings and all 
spirometric testing were considered normal.  As was noted 
previously, any additional information insight as to the 
veteran's disability that might have been derived from 
further testing for DLCO(SB) and maximum exercise capacity 
was unavailable due to the veteran's failure to report for 
further VA examination.

In summary, under former Diagnostic Code 6603, while the 
veteran's disability was once again manifested by an 
inability to walk more than as little as 50 yards without 
dyspnea, the remainder of his symptoms continued to fall 
short of that which was required for a 60 percent evaluation.  
In February 1997 and February 1999, he reported being able to 
climb one flight of steps without symptoms, and physical 
examination did not find the veteran in any respiratory 
distress and lungs were found to be clear to auscultation.  
Moreover, in March 1999, PFTs and spirometric findings were 
noted to reveal negative findings.  Consequently, as the 
preponderance of the evidence is again a finding of 
ventilatory impairment of a severe degree confirmed by PFTs 
with marked impairment of the veteran's health since October 
7, 1996, a 60 percent evaluation under former Diagnostic Code 
6603 is not warranted.  

Under the new criteria for restrictive lung disease, as the 
March 1999 PFTs of FVC at 71 percent of predicted, FEV1 at 83 
percent of predicted, and FEV-1/FVC of 89 percent do not meet 
FEV-1 of 55 percent or less of predicted, or FEV-1/FVC of 55 
percent or less, a higher rating under the "new" criteria 
is also not warranted.  38 C.F.R. § 4.97, Diagnostic Code 
6844 (2000).  

Parenthetically, the Board notes that it has considered other 
Diagnostic Codes for respiratory disorders and finds that 
these also do not help the veteran's claim.  A 60 percent 
evaluation for chronic bronchitis under former Diagnostic 
Code 6600 also required not only severe dyspnea on slight 
exertion but PFTs indicative of severe ventilatory 
impairment.  In addition, a higher rating under the "new" 
criteria for both chronic bronchitis and pulmonary emphysema 
also requires FEV-1 of 55 percent or less of predicted, or 
FEV-1/FVC of 55 percent or less, and the record does not 
reflect such results for either the period of September 5, 
1992 to October 6, 1996, or after October 7, 1996.

Finally, the Board has considered entitlement to a separate 
rating for a tender and painful scar, and finds that such a 
separate rating is not warranted.  February 1999 VA 
examination revealed a well-healed thoracotomy scar and two 
additional small linear scars consistent with prior chest 
tube insertion points, and these have not shown to be tender 
and/or painful or to limit function.  38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (2000).



ORDER

Entitlement to an evaluation in excess of 30 percent for 
restrictive lung disease is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

